Citation Nr: 1629672	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from November 1969 to May 1971. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a February 2010 rating action by the Regional Office (RO) in Cleveland, Ohio, which denied claims for service connection for bilateral hearing loss, and tinnitus.  

In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's hearing loss, and tinnitus, are related to his service.


CONCLUSION OF LAW

The Veteran's hearing loss, and tinnitus, are related to his service.  38 U.S.C.A. §§ 1110, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for bilateral hearing loss, and tinnitus.  During his hearing, held in June 2016, he testified to the following: during service, he was exposed to loud noise from duties with an artillery unit, with service in Vietnam involving firing a 175-millimeter cannon, during which time he wore hearing protection some of the time.  He indicated that he began experiencing hearing loss and tinnitus during service, upon his return from Vietnam.   

In October 2009, the Veteran filed his claims for service connection.  In February 2010, the RO denied the claims.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992).  The number "1" indicates a high level of fitness.  Id.  The "P" in PULHES stands for "Physical Capacity and Stamina."  The remaining letters stand for "Upper Extremities," "Lower Extremities," "Hearing and Ears," "Eyes," and "Psychiatric Condition."  Id.

The Veteran's discharge (DD Form 214) shows that his primary specialty title was field artillery crewman, and that his awards include the Vietnam Service Medal, and the Vietnam Campaign Medal.  He served in Vietnam between October 1970 and March 1971.    

The Veteran's service personnel records include a pre-induction examination report, dated in April 1969, which includes audiometric examination report results which show that he had a 40-decibel loss at 4,000 Hz in his left ear.  However, there was no finding or notation of hearing loss, and his PULHES profile for his hearing and ears ("H") was a "1."  Given the foregoing, left ear hearing loss was not "noted" upon entrance to service.  Crowe; 38 C.F.R. § 3.385.  Therefore, the presumption of soundness attaches.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).

An August 1970 examination report shows that the Veteran had a 40-decibel loss at 4,000 Hz in his right ear; left ear hearing loss was not shown.  38 C.F.R. § 3.385.  The Veteran's separation examination report, dated in May 1971, shows that his ears and drums were clinically evaluated as normal.  It includes audiometric test results which show that the Veteran did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.   

As for the post-service medical evidence, a VA audiometric examination report, dated in February 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The examiner noted the following: the Veteran reported being exposed to loud nose during service in the form of artillery fire and gunfire.  As for recreational noise exposure, he was exposed to engine noise from working on old cars.  Following service, he worked as a truck driver for 10 years, and in a bar for 20 years.  He reported a first having tinnitus a "long, long time ago."  On examination, he had hearing loss, bilaterally, for VA benefits purposes under 38 C.F.R. § 3.385.  He was noted to have bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss, and tinnitus, were not caused by, or a result of, his service.  The examiner explained that his pre-induction examination report showed normal hearing acuity AD (right ear) and a mild high-frequency hearing loss AS (left ear).  His May 1971 separation audiometric test results showed normal hearing acuity AU (both ears).  Comparison of the pre-induction and separation examination audiometric test results did not reveal onset of hearing loss and/or a standard threshold shift in hearing in either ear.  There is no record of complaints of tinnitus during service.  The Veteran's tinnitus is consistent with his hearing loss and/or standard threshold shift, and neither was present upon separation.  

The Board finds that service connection for bilateral hearing loss is warranted.  Although the Board has considered the February 2010 VA examiner's opinion, the VA examiner failed to discuss the significance, if any, of the Veteran's August 1970 audiometric test results, which showed that the Veteran had a 40-decibel loss at 4,000 Hz in his right ear.  38 C.F.R. § 3.385.  In addition, the examiner indicated that her opinion was based on the conclusion that there was essentially no change in the Veteran's hearing during service, to include a standard threshold shift.  However, there was no discussion of the Veteran's August 1970 audiometric test results, which showed right ear hearing loss for VA benefits purposes under 38 C.F.R. § 3.385.  The VA examiner also did not discuss the probative value of the Veteran's statements regarding his hearing loss, specifically, the VA examiner did not record or discuss the Veteran's report of diminished hearing during service.  In this regard, the Veteran's claimed exposure to loud noise from artillery is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2105).  The Veteran has asserted that he has had (bilateral) hearing loss during service, while performing duties in an artillery unit, with ongoing hearing loss symptomatology since that time.  A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Given the foregoing, the Board is unable to find that this opinion is adequately explained, such that it warrants significant probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no other competent opinion of record that weighs against the claim.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss was caused by his service, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted.  

With regard to tinnitus, the February 2010 VA examiner concluded that the Veteran's tinnitus is associated with his hearing loss.  As the Board has determined that service connection is warranted for hearing loss, service connection is also warranted for tinnitus.  38 C.F.R. § 3.310 (2015).

As the Board has granted the claims in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for bilateral hearing loss, and tinnitus, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


